                                                                                          0
  1 1
                                                                     FILED
                                                          CLERK, U.S. DISTRICT COURT
 2 `s
 3 ,x`                                                         !oct i 2 2oia
 4                                                       CENTRAL DISTRICT OF CALIFQRNIA
                                                                                DEPUTY
     ~tl                                                 BY

 5
     C;
     ~i


 6
 7
 s~                       UNITED STATES DISTRICT COURT
 9 ''                    CENTRAL DISTRICT OF CALIFORNIA
10 ';
1 1 ~' UNITED STATES OF AMERICA,                          Case No.: ~~ ~ Q — 0~-(c~ ~o
1z                                     Plaintiff,          ORDER OF DETENTION
13 ' vs.
14
           ~v;s ~~taV~d o f(ore. '
15                                     defendant.
16
i~                                                  I.
18         A.   (    On motion ofthe Government in ,a case allegedly involving:
19 '            l.   O     a crime of violence.
20 ~~           2.   O     an offense with maximum sentence of life imprisonment or death.
21 :            3.   (~    a narcotics or controlled substance offense with maximum sentence
22 ;~;                     often or more years.
23 ~'           4.   O     any felony -where defendant convicted oftwo or more prior offenses
   I
24 ~;                      described above.
      i


25 ~            5.   O     any felony that is not otherwise a crime of violence that involves a
26                         minor victim, or possession or use of a firearm or destructive device
27                         or any other dangerous weapon, or a failure to register under 18
28                         U.S.C. § 22SO.
    1 !~ B.   (~ On motion by the Government/( )on Court's own motion, in a case
 2 .,                allegedly involving:
 3 ~'         (V~ On the further allegation by the Government of:
   '
 4                   1.   (t~ a serious risk that the defendant will flee.
                     2.   ()      a serious risk that the defendant will:
 6                         a.    ()       obstruct or attempt to obstruct justice.
    7                      b.    () threaten, injure or intimidate a prospective witness or
    8                      furor, or attempt to do so.
 9      C.     The Government(✓) is/( )is not entitled to a rebuttable presumption that no
10             condition or combination of conditions will reasonably assure the defendant's
11             appearance as required and the safety or any person or the community.
12
13                                                  IL
1       A.    ~~~,he Court finds that no condition or combination of conditions will
l~                   reaso ably assure:
ib             1.   (      the appearance of the defendant as required.
1i                        (j      and/or
~b            2.     ~)    the safety of any person or the community.
1 ~'    B.    O     'The Court rinds that the defendant has not rebutted by sufficient evidence to
2U                   the contrary the presumption provided by statute.
21 ~;
22                                                  III.
2J             The Court has considered:
24 Sks. A.    (X) the nature and circumstances of the offenses) charged, including whether
25 ~                 the offense is a crime of violence, a Federal crime ofterrorism, or involves
26                   a minor victim or a controlled substance, firearm, explosive, or destructive
27                   device;
28      B.    (X) the weight of evidence against the defendant;

                                                Page 2 of4
        ki
        E~
        F;



    1 ~ C.            (X) the history and characteristics ofthe defendant; and
    2          D.     (X) the nature and seriousness ofthe danger to any person or the community.
    3
    ~'                                                   IV.
    5                  The Court also has considered all the evidence adduced at the hearing and the
 6             arguments      and/or   statements    of counsel, and       the     Pretrial   Services
               Report/recommendation.
    8
                                                         V.
1U                     The Court bases the foregoing findings) on the following:
li             A.     (J~ As to flight,risk:
1~                   ~- has 6~e~ I ~~n1~, -r ~► _ Co (owtloia, uJG~ eve ke hut' -~a vv~ ~       tres
1                    - r~.v~ous        s-~J d w~'~ ~~~o oao Q~d ~~r ce~.l                       ~o~
1                                v~    le~~- ~ Co~ow~.b~d S(~a~/fil -fie u ~
                     — ~~-r.~ r✓~ ~I~'c~- f~ Co(o w~ I~ ~d Q mad y p u rc l~us~ed
1
i'                   —'olSSoc cc~~Yl 1~J1~ d~.~- ic~S
                     — a,~i~eJ✓1 ST~I V`S
                    '
                    _ ~1J C1ti2. J~~      0~.~1 ~~ W~2. b l'b~'~hs ~~ V1(a
iy                              0.
2U                   -- Se,~~,r~o~cd ow~~ possi~l~y d,~~ro rt.a d -Fro vv~ (,~ry ~ascud su re~
2~             B.      ~ >   ~s to ~a~g~r:
22
23
24 `.
        ry 4
25 `~
        ~~

26 E
27
28

                                                     Page 3 of4
 1 6~                                            VI.
 2 ! A.      O .The Court finds that a serious risk exists the defendant will:
 3'                1.    O      obstruct or attempt to obstruct justice.
 4'                2.    O      attempt to/( )threaten, injure or intimidate a witness or juror.
 5      B.   The Court bases the foregoing findings)on the following:
 6


 8
 9
1U                                              VII.
11      A.   IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
1L      B.   IT IS FURTHER ORDERED that the defendant be committed to the custody ofthe
13           Attorney General for confinement in a corrections facility separate, to the extent
14           practicable, from persons awaiting or serving sentences or being held in custody
i~           pending appeal.
i6      C.   IT 1~S F J~THE~c Gi~DERED thatthe defendant be afforded reasonable opportunity
17           nor private consultation with counsel
        D.   1'i ~~ FJic ~,R ORDERED that, on order of a Court ofthe United- States or on
i~           request atany attorney for the Government,the person in charge ofthe corrections
2U           facility in which defendant is confined deliver the defendant to a United States
2_           marshal for the purpose of an appearance in connection with a court proceeding.
Z~
23
24      DATED: ~C~'- ~Z~ ZO~~                  ~ vV`
                                             JEAN RO ENBLUTH
25 :'                                        U.S. MAGISTRATE JUDGE
26
27


                                            Page 4 of4
